UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7786



MARIO L. BALLARD,

                                             Petitioner - Appellant,

          versus


CHIEF OF VIRGINIA DEPARTMENT STATE POLICE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-202)


Submitted:   February 20, 2003          Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario L. Ballard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mario L. Ballard appeals the district court’s orders accepting

the recommendation of the magistrate judge to deny Ballard’s

petition    for   writ   of   mandamus   and   denying   his   motion   for

reconsideration. We have reviewed the record and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.   See Ballard v. Chief of Va. Dep’t State Police, No. CA-02-

202 (E.D. Va. Nov. 1, 2002; Nov. 19, 2002).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  AFFIRMED




                                     2